Citation Nr: 0802589	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for cervical strain.  

3.  Entitlement to service connection for residuals of 
salingectomy.  

4.  Entitlement to service connection for a knee injury.  

5.  Entitlement to service connection for kidney disease.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for joint pain and 
numbness.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for an acquired 
psychiatric disorder.  

10.  Entitlement to service connection for peptic ulcers.  

11.  Entitlement to an increased evaluation for service-
connected gastroesophageal reflux disease, currently 
evaluated as 10 percent disabling.  

12.  Entitlement to an increased evaluation for service-
connected arthralgia of the ankles, currently evaluated as 10 
percent disabling.  
 
13.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.  

14.  Entitlement to a compensable evaluation for service-
connected irritable bowel syndrome.  

15.  Entitlement to a compensable evaluation for service-
connected breast pain.  


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1989 to December 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The issues of service connection for residuals of 
salingectomy, a knee injury, kidney disease, sinusitis, joint 
pain and numbness, headaches, an acquired psychiatric 
disorder, and peptic ulcers, and increased/compensable 
evaluations for service-connected gastroesophageal reflux 
disease, arthralgia of the ankles, lumbosacral strain, 
irritable bowel syndrome, and breast pain, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Based on her statement of November 2007, she is currently 
unrepresented. 


FINDING OF FACT

The veteran does not currently have a disability manifested 
by high cholesterol.


CONCLUSION OF LAW

A disability manifested by high cholesterol was not incurred 
in or aggravated by active service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she has high cholesterol that should 
be service-connected.  

Private treatment reports dated during the veteran's active 
duty include reports from the Nassau University Medical 
Center, and the Saint Vincent Catholic Medical Center, dated 
in 2003, which note a history of hyperlipidemia, and indicate 
that the veteran had been put on a low-cholesterol diet.  A 
VA general medical examination report, dated in May 2004, 
contains impressions that include hyperlipidemia.  

The Board finds that the claim must be denied.  Regardless of 
the veteran's treatment for high cholesterol during service, 
the Board finds that the veteran is not shown to have a 
condition manifested by high cholesterol.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  In this regard, 
there is no competent evidence associating her high 
cholesterol with a disease process.  

In summary, the veteran is shown to have high cholesterol, 
which has not been associated with an underlying chronic 
disability.  Her hyperlipidemia is a laboratory finding and 
is not a "disability" in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are, therefore, not disabling entities for which compensation 
is payable under VA's rating schedule).  Accordingly, the 
claim must be denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that high 
cholesterol is a disability.  However, when the veteran's 
service and post-service medical records are considered 
together with the applicable law (which shows that there is 
no competent evidence to show that the claimed condition has 
been associated with a disease process, and that it is not a 
disability), the Board finds that the evidence outweighs the 
veteran's contentions that her high cholesterol warrants 
service connection.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in April 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The April 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   The 
Board further notes that in May 2004, the veteran was sent an 
additional duty to assist notice, under the assumption that 
some of her service medical records were not available.  In 
this regard, the claims file includes the veteran's service 
medical records, however, entrance and separation examination 
reports are not of record (to the extent that the veteran's 
representative (at the time) argued during the November 2007 
hearing that the veteran's separation examination report was 
"missing," the veteran testified in that she was never 
given a separation examination).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in February 2007, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and are associated with 
the veteran's claims file.  The RO has obtained the veteran's 
service medical records, as well as VA and non-VA medical 
records.  The veteran has been afforded an examination, and 
the Board has determined that under the applicable law the 
claimed disability is not a disability for VA purposes.  The 
Board therefore concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for high cholesterol is denied.  


REMAND

With regard to the claim for an acquired psychiatric 
disorder, the RO's August 2004 rating decision characterized 
this issue as a claim for "dysthymic disorder, claimed as 
phobia, hyperventilations syndrome, insomnia, sleep disorder, 
headaches."  Given the wide variety of claimed symptoms, the 
Board has determined that this issue is more accurately 
characterized as stated on the cover page of this decision.  
See also transcript of hearing, held in November 2007.  This 
issue is not to include a claim for post-traumatic stress 
disorder.  See id.  

At her hearing, held in November 2007, the veteran testified 
that she had received treatment from a private health care 
provider identified as "Potomac Physicians," "Owings Mills 
Women's Clinic," "Dr. Ramona," "Bayside Hospital" (during 
service, in March 1999); and "Maryland Counselors."  She 
further testified that she was receiving, or had received, 
private treatment for irritable bowel syndrome, and 
sinusitis, although she did not specifically identify any 
health care providers.  

The Board notes that to the extent that she reported having 
received treatment from "Nassau Medical Center," and 
treatment for ulcer symptoms from an unidentified private 
physician in New York, that these records appear to have been 
associated with the claims file.  See, reports from Nassau 
University Medical Center, dated in 2003; reports from Saint 
Vincent Catholic Medical Center (in Garden City, New York), 
dated between 2002 and 2003. 

The record was held open for 60 days to allow her to submit 
these treatment records.  The veteran indicated that this 
would be "plenty" of time and, therefore, the case was 
delayed by the Board.  However, there is no record that these 
records were ever received.  Accordingly, a remand is 
required so that the RO can attempt to obtain these, and any 
other relevant treatment records.  

With regard to the claims for increased/compensable 
evaluations for service-connected arthralgia of the ankles, 
lumbosacral strain, irritable bowel syndrome, and breast 
pain, the veteran and her representative have argued that the 
veteran's symptoms for these disabilities have worsened since 
her last examinations in 2004.  See VA examination reports, 
dated in May 2004; transcript of hearing, held in November 
2007.  In the absence of adequate medical information, VA 
will schedule an examination for the purpose of assessing the 
level of disability.  38 C.F.R. § 3.814(d)(3) (2007).  

Given the evidence of possible increased disability, 
additional development is in order.  See VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  Under the circumstances, the Board concludes 
that a remand is required for the scheduling of VA 
examinations of the veteran's service-connected arthralgia of 
the ankles, lumbosacral strain, irritable bowel syndrome, and 
breast pain.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for any of the claimed symptoms 
since separation from service, to include 
treatment from "Potomac Physicians," 
"Owings Mills Women's Clinic," "Dr. 
Ramona," "Maryland Counselors," and 
"Bayside Hospital" (during service, in 
March 1999), but not to include treatment 
from Nassau University Medical Center, in 
2003, and treatment from Saint Vincent 
Catholic Medical Center, between 2002 and 
2003 (which is already of record).  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The RO should be afforded 
examinations to determine the current 
extent of her service-connected 
gastroesophageal reflux disease, 
arthralgia of the ankles, lumbosacral 
strain, irritable bowel syndrome, and 
breast pain.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examinations.  All necessary tests should 
be conducted.  

3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



